Citation Nr: 1634698	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  12-34 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an
additional left knee disability due to a left total knee arthroplasty at the Omaha VAMC on October 4, 2010.


REPRESENTATION

Veteran represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 16 to November 5, 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

When the case was before the Board in March 2015, it was remanded for further development and adjudicative action.

In a written statement received in June 2016, the Veteran appears to have raised the issues of an increased rating for his left ankle disability and a claim to reopen entitlement to compensation under 38 U.S.C.A. § 1151 for a left eye disability.  The Veteran is advised that his statements do not meet the standards of an intent to file under 38 C.F.R. § 3.155(b) or those of a complete claim under 38 C.F.R. § 3.155(a).  Accordingly, the Agency of Original Jurisdiction should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.


REMAND

This claim was remanded by the Board in March 2015 to obtain the Veteran's surgical records from the Omaha VA Medical Center (VAMC) for his left total knee arthroplasty, which took place on October 4, 2010.  At the time of the remand, although the electronic record contained clinical records from the Omaha VAMC for the Veteran's post-surgical care, the operation report and consent form for the Veteran's knee replacement surgery were not in the electronic record.  Those records were obtained and the RO readjudicated the Veteran's claim in a March 2016 Supplemental Statement of the Case.

In July 2016, VA treatment records from the Omaha VAMC dated September 2013 through July 2016 were associated with the electronic record before the Board; however, these records have not been considered by the RO in the first instance.  Accordingly, a remand is required for the RO to issue a Supplemental Statement of the Case considering these records in the first instance.

February and April 2003 VA treatment notes reflect the Veteran was unemployed due to medical reasons and was in receipt of Social Security Administration (SSA) disability payments.  On remand, these records must be obtained and associated with the evidence before the Board.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain the Veteran's Social Security Administration disability records.

2.  The RO or the AMC should also undertake any other development it deems to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

